Exhibit 10.0




FIRST AMENDMENT AGREEMENT




The undersigned parties entered into a CAPITAL STOCK EXCHANGE AGREEMENT as of
September 8, 2017 (“Agreement”).




The Parties hereby agree that the Agreement is amended as follows and that all
other terms and conditions remain the same.




Section 1.4 is hereby deleted in its entirety and replaced with the following:




“1.4

Closing.

The closing of the Transaction (the “Closing”) shall take place through
electronic exchange of documents and through the physical delivery of the
required share certificates and warrants to the Sub, no later than January 30,
2018, or such earlier date to be set by the Parties.  The date and time on which
the closing occurs shall be the ‘Closing Date’.”




In Witness Whereof the Parties have signed this First Amendment Agreement as of
December 29, 2017.




GENESIS FINANCIAL, INC.

EPOINT PAYMENT CORP.




/s/ Roy Rose

/s/ Gary Larkin

_________________________

________________________

By: Roy Rose

By: Gary Larkin

Title: CEO, President

Title: CEO












